4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Levance McCULLOUGH, Plaintiff-Appellant,v.MAILHANDLER'S LOCAL 334, National Postal Mailhandlers Union,A/W Laborer's International Union Of NorthAmerica, Mailhandler's Division,Defendants-Appellees.Levance McCULLOUGH, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE;  Anthony Frank;  RobertO'Hars;  Jim Summersett;  Pansy Bates;  Robert Kinley;Doctor Trader;  David Wilds;  Jane Meizler;  National PostOffice;  Angelo Fosco;  Louis D. Elesie;  Claudis Johnson,Defendants-Appellees.
Nos. 93-1417, 93-1594.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 7, 1993.

Appeals from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CA-91-1923-4-2BC, CA-89-151-4-2)
Levance McCullough, Appellant Pro Se.
Bruce Richard Lerner, Andrew Dean Roth, Bredhoff & Kaiser, Washington, D.C.;  Lori Joan Dym, United States Postal Service, Washington, D.C., for Appellees.
D.S.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In these consolidated appeals, Levance McCullough appeals from the district court's orders dismissing his action (No. 93-1417) and granting summary judgment for Defendants (No. 93-1594).  Our review of the record and the district court's opinions accepting the recommendations of the magistrate judges discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  McCullough v. Mailhandlers Local 334, No. CA-91-19234-2BC (D.S.C. Mar. 4, 1993);  McCullough v. United States Postal Service, No. CA-89-151-4-2 (D.S.C. Jan. 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED